A tesa
Peart eat,
8 yt i

 

 

 

vi SRS Seemann ff 29 ORDERED:

ia ECF ee

Honorable George B. Daniels EB Donk
United States District Judge ge. Daniels, U.S.D J.
Southern District of New York .

500 Pearl Street Dated: DEC 9.2 2919 |

New York, NY 10007
Re: United States v. Mishel Levinski
18 — CR — 509 — 12(GBD)
Honorable Judge Daniels:

On behalf of Mr. Mishel Levinski, I write to respectfully request a
modification of Mr. Levinski’s bail conditions.

On November 7, 2019, Your Honor modified Mr. Levinski’s bond to permit
him to travel to two additional ping pong tournaments, one of which takes place in
Ontario, Canada from December 4, 2019 through December 8, 2019. As the Court
is aware, Mr. Levinski needs his US Passport in order to travel to and from
Canada. It is my understanding that Mr. Levinski’s Passport is currently in the
possession of the FBI. I have requested AUSA Hellman to retrieve the Passport
from the FBI agent and to release it to Mr. Levinski. However, AUSA Hellman has
advised me that he cannot release the Passport without an explicit Court Order,
since it’s surrender is a condition of Mr. Levinski’s bond.

Wherefore, I respectfully request the Court modify Mr. Levinski’s bond to
authorize the temporary return of Mr. Levinski’s passport for the limited purpose
of travel in accordance with the Court’s prior permission to visit Canada for the
tournament, with return of the passport to pre-trial services and/or the FBI to occur
immediately thereafter.

We thank the Court in advance for its attention and consideration of this
Application.
Respectfully Submitted,

/s/ Tony Mirvis
By: Tony Mirvis, Esq.

 

28 DOOLEY STREET, SRD FLOOR, BROOKLYN, NY 11235
PHONE: 7198,.934.4141> FAx: 714.228.8408
MIRVIS. TONY@sMAIL.cCOM

 
 

THE MirRvIS LAW FIRM, P.C.

 

cc: AUSA Matthew Hellman (Via ECF)
PTSO Jonathan Lettieri (Via ECF)

2B DOOLEY STREET, SRD FLOGR, BROOKLYN, NY 11235
PHONE: 718,.934.4141- Fax: 718.228.8408
MIRVIS.TONY@GMaIL.cCOM

 
